DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 105Ae, 105Be, 165A, 165B, 165AL, 165BL as described in the specification [0047], [0049].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou US 2018/0122704.

    PNG
    media_image1.png
    432
    708
    media_image1.png
    Greyscale

Regarding claim 14, Zhou Fig. 14 discloses a semiconductor device, comprising: 
a substrate 30 including first 41 and second 42 active regions extending in a first direction and isolated from direct contact with each other in the first direction; Page 33Atty. Dkt. No. 15202-000189-US 
a device isolation layer 31 between the first and second active regions in the substrate; and 
first 401 and second 404 gate structures extending in a second direction on the substrate while respectively intersecting end portions of the first and second active regions, the first gate structure including a first gate electrode, the second gate structure including a second gate electrode, the second direction being different from the first direction, the first direction and the second direction both being parallel to an upper surface of the substrate, wherein the first gate structure 401 protrudes further toward the device isolation layer 31 as compared to the second gate structure 404 in a vertical direction that is perpendicular to the first and second directions, and a lower end of the first gate electrode is located on a lower height level than a lower end of the second gate electrode.  
Regarding claim 15, Zhou Fig. 14 discloses the semiconductor device of claim 14, wherein the first gate structure 401 has an asymmetrical disposition with respect to a center of the first gate structure in the first direction, such that the first gate structure does not have reflective symmetry in the first direction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. US 2017/0104061 in view of Zhou US 2018/0122704.
Regarding claim 1, Peng et al. discloses a semiconductor device, comprising: 
a substrate 100 including first 310a and second 310b active regions extending in a first direction and isolated from direct contact with each other in the first direction; 
a device isolation layer 412 in a trench region of the substrate between the first and second active regions, and including a liner layer 414 and an isolation insulating layer 412, the liner layer between an inner wall that at least partially defines the trench region 312 and the isolation insulating layer 412; 
a plurality of channel layers 102 on the first and second active region, respectively, and isolated from direct contact with each other in a vertical direction perpendicular to the first direction; 
gate structures 2470 extending in a second direction on the substrate and intersecting the first and second active regions and the plurality of channel layers, each of the gate structures including a gate electrode surrounding the plurality of channel layers, the second direction being different from the first direction, the first direction and the second direction both being parallel to an upper surface of the substrate; 
source/drain regions 930, 932 on the first and second active regions on at least one side of each of the gate structures, and contacting the plurality of channel layers; and 
contact plugs 2572 connected to the source/drain regions, wherein the gate structures include first and second gate structures respectively intersecting end portions of the first and second active regions contacting the device isolation layer 412, the first gate structure including a first gate electrode, the second gate structure including a second gate electrode. Peng et al. does not disclose wherein the first gate structure and the second gate structure have an asymmetrical disposition with respect to the device isolation layer, such that first gate structure and the second gate structure do not have reflective symmetry with respect to each other in the first direction.
Zhou Fig. 14 discloses a semiconductor device with a first gate structure 401 and a second gate structure 404 have an asymmetrical disposition with respect to a device isolation layer 31, such that first gate structure and the second gate structure do not have reflective symmetry with respect to each other in the first direction. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a first and second gate structure having an asymmetrical disposition with respect to a device isolation layer as taught by Zhou [0088] in the device of Peng et al. for the purpose of improving the insulation between the active regions of different fins, thereby improving the insulation between the different devices and reducing the interference between the devices.
Regarding claim 4, Peng et al. in view of Zhou teaches the semiconductor device of claim 1. Peng et al. Fig. 10 teaches wherein the first gate electrode has a shape in which regions between the plurality of channel layers and a region on the plurality of channel layers are connected to each other in the first direction.
Regarding claim 5, Peng et al. in view of Zhou teaches the semiconductor device of claim 1.  Zhou Fig. 14 teaches wherein a lower end of the first gate electrode 401 is located on a lower height level than a lower end of the second gate electrode 404.
Regarding claim 7,  Peng et al. in view of Zhou teaches the semiconductor device of claim 1. Peng et al. Fig. 10 teaches wherein opposite end portions of the liner layer in the first direction are located on different height levels (note: opposite end portions in the first direction are interpreted as the opposite end (bottom and top) corners of the liner layer on different height levels.)
Regarding claim 9,  Peng et al. in view of Zhou teaches the semiconductor device of claim 1. Peng et al. Fig. 10 teaches wherein one end portion of the liner layer has an upper surface inclined toward the first active region or the second active region (e.g. the liner layer is formed towards the fin).
Regarding claim 10,  Peng et al. in view of Zhou teaches the semiconductor device of claim 1. Peng et al. Fig. 10 teaches wherein at least one active region of the first active region or the second active region, contacting one end portion of the liner layer, has a rounded corner (e.g. the end corner is rounded).
Regarding claim 13, Peng et al. in view of Zhou teaches the semiconductor device of claim 1. Peng et al. teaches wherein the first gate electrode overlaps the first active region in a region. Peng et al. does not teach an overlap having a length of about 30% to about 80% of an entire width of the first gate electrode in the first direction. However, Peng et al. establishes a relationship between the width of the trench and the gate structure disposed on the first insulator layer in the trench. This demonstrates that the width of the gate disposed on the insulator layer in the trench can be varied and improve the insulation between the active regions of the different fins. Therefore, the width of the gate electrode overlapping the active region would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the width of the gate overlapping the active region in order to achieve improved insulation between the active regions and optimize “the overlap having a length of about 30% to about 80% of an entire width of the first gate electrode in the first direction” as a result effective variable and arrive at the recited limitation.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 15 above, and further in view of Peng et al.
Regarding claim 16, Zhou Fig. 14 discloses the semiconductor device of claim 15. Zhou does not disclose further comprising: a plurality of channel layers on the first and second active regions, respectively, isolated from direct contact with each other in the vertical direction, and surrounded by the first and second gate electrodes, wherein the first gate electrode has a first region having regions isolated from direct contact with each other in the vertical direction with the plurality of channel layers interposed therebetween, and a second region continuously extending in the vertical direction, the first and second regions being adjacent to each other in the first direction. Peng et al. teaches FinFETs with GAA Gate-All-Around structures with plurality of channel layers on the first and second active regions, respectively, isolated from direct contact with each other in the vertical direction, and surrounded by the first and second gate electrodes, wherein the first gate electrode has a first region having regions isolated from direct contact with each other in the vertical direction with the plurality of channel layers interposed therebetween, and a second region continuously extending in the vertical direction, the first and second regions being adjacent to each other in the first direction. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a GAA structure as taught by Peng et al. as the structure of Zhou for the purpose of scaling down integrated circuits.
Allowable Subject Matter
Claims 18-20 are allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 18, Peng et al. discloses a semiconductor device, comprising: 
a substrate 100 including first 310a and second 310b active regions extending in a first direction and isolated from direct contact with each other in the first direction; 
a device isolation layer 412 between the first and second active regions in the substrate, the device isolation layer including a liner layer 414 and an isolation insulating layer 412, sequentially stacked; 
gate structures 620 extending in a second direction on the substrate and intersecting the first and second active regions; and 
source/drain regions 930, 932 on the first and second active regions on at least one side of each of the gate structures, wherein the gate structures include a first gate structure intersecting an end portion of the first active region contacting the device isolation layer and including a first gate electrode, a second gate structure intersecting an end portion of the second active region contacting the device isolation layer and including a second gate electrode. 
Peng et al. does not disclose a third gate structure isolated from direct contact with the device isolation layer and including a third gate electrode, wherein the first gate structure has a shape, different from shapes of the second and third gate structures. Zhou et al. teaches a third gate structure 405 isolated from direct contact with the device isolation layer and including a third gate electrode, wherein the first gate structure has a shape, different from shapes of the second and third gate structures. The combination of references does not disclose, teach or fairly suggest the second gate electrode has a width, different from a width of the third gate electrode in the first direction.  
19. The semiconductor device of claim 18, wherein the second gate electrode has a first width in the first direction, and the third gate electrode has a second width in the first direction, the second width being wider than the first width in the first direction.  
20. The semiconductor device of claim 18, wherein the first gate structure protrudes toward the device isolation layer in a vertical direction that is perpendicular to the first and second directions.

Claims 2, 3, 6, 8, 11, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  2. The semiconductor device of claim 1, wherein the first gate electrode has a first width in the first direction, and the second gate electrode has a second width in the first direction, the second width narrower than the first width in the first direction.
3. The semiconductor device of claim 2, wherein the gate structures further comprise a third gate structure isolated from direct contact with the device isolation layer and including a third gate electrode, and the third gate electrode has a third width in the first direction, the third width wider than the second width in the first direction.
6. The semiconductor device of claim 1, wherein the device isolation layer has an asymmetrical disposition with respect to a center of the device isolation layer in the first direction such that the device isolation layer does not have reflective symmetry in the first direction.
8. The semiconductor device of claim 7, wherein the first gate structure protrudes further toward the device isolation layer in the vertical direction, as compared to the second gate structure, and a second end portion of the liner layer contacting the second active region is located on a higher height level than a first end portion of the liner layer contacting the first active region.
11. The semiconductor device of claim 1, wherein the device isolation layer includes first insulating regions having a first depth, and a second insulating region located between the first insulating regions and having a second depth that is greater than the first depth.
12. The semiconductor device of claim 11, wherein, in the device isolation layer, the liner layer is located only in the first insulating regions without extending to the second insulating region.
17. The semiconductor device of claim 14, wherein the first gate electrode has a first width in the first direction, and the second gate electrode has a second width in the first direction, the second width being narrower than the first width in the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898